DETAILED ACTION
Status of Application
	This action is responsive to continuing application filed 05/07/2021 as a continuation of prior pending application No. 16/404,409.  Original claims 1-21 are currently pending and under examination herein.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 05/11/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing/transmittal of this Office action. 

Objection – Specification
	The disclosure is objected to because of the following informalities: the description of Figure 2 herein refers to the figure as a “schematic of a polymerization system I, according to embodiments of this disclosure” (see paras [0012], [0043]); however, the figure itself bears the label “(Prior Art)”.  This creates uncertainty as to what Fig. 2 actually illustrates – prior art subject matter (as labeled) or embodiment(s) of the present disclosure/invention.  Clarification and appropriate correction are required. 
Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson et al (US 4424341) (‘Hanson’).
Regarding Claim 1, Hanson discloses a method of operating a dump tank [Fig. 1: flash chamber 20] of a polymer production process, the method comprising:
transferring all or a portion of a content of a polymerization reactor into the dump tank,
wherein the reactor contents comprise solid polymer, and liquid and gaseous non-product
components [col. 1, lines 37-39 and 62-64: heated polymerization effluent comprising slurry of polymer solids in liquid diluent and (implicitly) residual monomer components exposed to pressure drop in first flash step]; and 
removing at least a portion of the liquid and gaseous non-product components from the dump tank by:
reducing a pressure of the dump tank, whereby a flash gas comprising a first portion of the at least a portion of the liquid and gaseous non-product components is recovered from the dump tank [col. 1, line 67 to col. 2, line 2: pressure and temperature of the heated effluent in the first flash step are such that major amount of the diluent will be vaporized; and col. 3, lines 15-16: vaporized diluent exits flash chamber 20 via conduit 24 through which it is passed into cyclone 25];
subjecting the solid polymer to a first cleaning stage comprising heating the solid polymer by introducing a first heated treatment gas comprising primarily one or more hydrocarbons into the dump tank until a first cleaning stage temperature of the solid polymer is attained and recovering a first gas comprising at least a portion of the first heated treatment gas and a second portion of the at least a portion of the liquid and gaseous non-product components from the dump tank during the first cleaning stage [col. 2, lines 30-35: typical diluents employed in such olefin polymerizations include hydrocarbons having 3 to 12 … carbon atoms per molecule; col. 3, lines 10-16: heated diluent vapor provided via conduit 23 passed into flash chamber 20 … vaporized diluent exits flash chamber 20 via conduit 24 (wherein “first cleaning stage temperature” is temperature to which flash chamber 20 is heated by exposure to the heated diluent vapor); and Fig. 1 and col. 3, lines 26-31: vapor stream removed (i.e., recovered) via line 31 from cyclone 25]; and 
removing a portion of the one or more hydrocarbons from the first gas to yield recovered hydrocarbons and a treated first gas [col. 3, lines 32-40: portion of vapor stream (from cyclone 25) passed via conduit 33 through heat exchanger 34 wherein the vapor is condensed … condensed diluent then passed to accumulator 35 via conduit 36 … uncondensed vapors and gases can be removed overhead from accumulator 35 … pump 37 provided for conveying the condensed diluent back to polymerization zone].  
Regarding Claim 2, Hanson discloses the method of claim 1 further comprising recycling a portion of the recovered hydrocarbons to the polymerization reactor, the dump tank, or both [col. 3, lines 38-40 (pump 37 provided for conveying the condensed diluent back to polymerization zone) and 41-44 (other portion of diluent vapor passed via line 38 … into conduit 23 to provide at least part of the diluent vapor needed to provide the fluidized bed in flash chamber 20)].    

Claim Rejections – 35 U.S.C. 103
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al (US 4424341) (‘Hanson’) in view of Verser et al (US 7524904 B2) (‘Verser’).
Regarding Claims 3 and 4, Hanson discloses the method of claims 1 and 2, respectively, as discussed above.  Hanson does not disclose further comprising flaring at least a portion of the treated first gas.  However, as noted, Hanson does disclose passing the condensed diluent obtained by condensing the overhead vapor stream from cyclone 25 to accumulator 35 via conduit 36 and that any uncondensed vapors and gases can be removed overhead from accumulator 35.  Further, in analogous art directed to separation of polymer solids, hydrocarbon fluids, and purge gas produced in slurry polymerization, Verser teaches that a vapor stream vented from accumulator 278 via line 286 (see Fig. 2), which contains some ethylene, hydrogen, nitrogen and ethane, as well as a small amount of isobutane diluent, can go to flare or to an ethylene plant (col. 13, lines 29-40).  Given the limited (two) alternative destinations for the vent stream, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to subject the uncondensed vapors/gases removed from the accumulator 35 of Hanson (and which correspond to claimed “portion of the treated first gas”) to flaring as claimed.  An ordinarily skilled practitioner would have had ample incentive to do so as a convenient expedient for disposing of such uncondensed vapors/gases.  

Allowable Subject Matter
Claims 5-21 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
The closest prior art to Hanson et al and Verser et al, discussed above, does not describe the inventions of instant claims 5, 6 and 7, or provide proper rationale to modify their respective inventions into the invention of instant claim 5, 6 or 7.  Pending claims 8-21 incorporate via dependency all the limitations of claim 5, 6 or 7.     

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/09-07-22